Order entered January 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00088-CV

                              IN RE MICHAEL GIBB, Relator

                 Original Proceeding from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-55837-2009

                                           ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s motion for temporary relief to suspend the trial court’s order. We

ORDER relator to bear the costs of this original proceeding.


                                                     /s/   DOUGLAS S. LANG
                                                           JUSTICE